Title: To Thomas Jefferson from John Crump, 8 February 1808
From: Crump, John
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     Fredg. February 8. 1808.
                  
                  I take the liberty of Inclosing Four Small bills drawn by Mr. John Perry for your acceptance. under a belief that hi has authority for drawing, you will oblige me by accepting the draft, and returning them to 
                  yr mo. obd
                  
                     John Crump 
                     
                  
               